                     Case 5:14-cv-00665-F Document 340 Filed 08/10/20 Page 1 of 1




                                        COURTROOM MINUTE SHEET

                                                                                      DATE        8-10-2020


CIVIL NO.          CIV-14-665   –F

                                Richard Glossip, et al. -vs- Kevin J. Gross, et al.


COMMENCED              10:00         ENDED        10:15             TOTAL TIME          15 min.

PROCEEDINGS              Telephonic scheduling conference


JUDGE STEPHEN P. FRIOT                 DEPUTY LORI GRAY                REPORTER

PLF COUNSEL Harry Cohen, Michael Lieberman, Jennifer Moreno, Alex Kursman, Jim Stronski

DFT COUNSEL Mithun Mansinghani, Bryan Cleveland, Andy Ferguson


The court holds a telephonic scheduling conference with counsel.

The court sets this case for a non-jury trial beginning May 3, 2021.

Counsel are directed to work toward submitting an agreed schedule to the court.

The court requires a minimum 45-day interval from the time that dispositive motions are fully at issue until
the date of trial.

Counsel directed are to notify the courtroom deputy, by the end of this week, of an agreed schedule or, if
agreement cannot be reached, of their respective proposed schedules.




14-0665x031.docx
